                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 COURTNEY GREEN,

                  Petitioner,                                    3:19-cv-1051 (CSH)
     v.

 RODRIGUEZ,
                                                                 OCTOBER 3, 2019
                  Respondent.



          ORDER OF DISMISSAL OF PETITION FOR WRIT OF HABEAS CORPUS

HAIGHT, Senior District Judge:

          Petitioner Courtney Green, currently incarcerated at the Osborn Correctional Institution

in Somers, Connecticut, has filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254 seeking release from custody until his state habeas action is adjudicated. Green alleges that

the state court’s delay in hearing his habeas petition violates his due process rights and right of

access to the courts. After careful review, the Court concludes that the petition must be

dismissed.

I.        Background

          On April 20, 2009, a judgment of conviction entered against Green pursuant to a guilty

plea on three counts of assault in the first degree. Doc. 1 ¶¶ 2, 5, 6. On July 20, 2009, Green

was sentenced to a term of imprisonment of twenty years. Id. ¶¶ 2, 3. Green did not directly

appeal the verdict or sentence. Id. ¶ 8.

          On March 23, 2018, Green filed a state petition for a writ of habeas corpus, challenging

his convictions based on ineffective assistance of counsel. Doc. 6 at 8; Civil Case Details for
                                                  1
Green v. Comm’r of Corr., No. TSR-CV18-4009462-S (Conn. Super. Ct.),

http://civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?DocketNo=TSRCV184009462S.

On May 1, 2019, Green was assigned a hearing date of March 3, 2021 for his state habeas

petition. Id.

        On June 3, 2019, Green filed a second state habeas petition, in which he raised the same

substantive argument as the present federal habeas petition: that the time frame for his habeas

petition to be heard is not prompt and expeditious. See Green v. Comm’r of Corr., No. TSR-

CV19-5000208-S (Conn. Super. Ct. June 11, 2019),

http://civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?DocketNo=TSRCV195000208S.

Judge John M. Newsom of the Connecticut Superior Court denied that petition on June 11, 2019

for failure to “challenge the conditions of confinement or the underlying conviction,” as required

for a habeas court to exercise jurisdiction. Id.

II.     Discussion

        Section 2254 authorizes a federal court to grant a writ of habeas corpus to a state prisoner

“only on the ground that he is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). Thus, in order to be cognizable in federal court, a state

prisoner’s habeas claim typically must “call into question the lawfulness of [his] conviction or

confinement.” Heck v. Humphrey, 512 U.S. 477, 481 (1994). Petitioner does not assert such a

challenge. He makes no reference to the fact of his conviction or the length of his sentence.

Rather, he alleges that the state court’s delay in hearing his habeas petition violates his due

process rights and right of access to the courts. 1


        1
          Specifically, on May 1, 2019, the state court entered an order scheduling trial on Green’s
habeas petition for March 3, 2021.
                                                      2
        Under some circumstances, a delay in adjudication of a direct appeal may constitute a

constitutional violation subject to habeas review under 28 U.S.C. § 2254. 2 See Diaz v.

Henderson, 905 F.2d 652 (2d Cir. 1990); Simmons v. Reynolds, 898 F.2d 865 (2d Cir. 1990). By

contrast, the Second Circuit has squarely held that “alleged errors in a post-conviction

proceeding are not grounds for § 2254 review because federal law does not require states to

provide a post-conviction mechanism for relief.” Word v. Lord, 648 F.3d 129, 132 (2d Cir.

2011) (citing cases); 3 see also Calderon v. Keane, 97 Civ. 2116 (RCC) (JCF), 2002 WL

1205745, at *6 (S.D.N.Y. Feb. 21, 2002) (“Claims that focus only on the state's post-conviction

remedy and not on the conviction which is the basis for his incarceration are not cognizable on

habeas review.”); Sparman v. Edwards, 26 F. Supp. 2d 450, 468 n. 13 (E.D.N.Y. 1997) (“28

U.S.C. § 2254 only authorizes federal courts to review the constitutionality of a state criminal

conviction, not infirmities in a state post-conviction relief proceeding.”). Consequently, “a due




        2
           The Second Circuit has cautioned, however, that such relief should be granted sparingly:
“[r]elease from custody is an extraordinary remedy, especially in a delay-of-appeal case where release
would in effect nullify a state court conviction on grounds unrelated to the merits of the case.” Simmons,
898 F.2d at 869.
        3
           In so holding, the Second Circuit aligned itself with the overwhelming majority of other
Circuits. See, e.g., Ortiz v. Stewart, 149 F.3d 923, 939 (9th Cir.1998), cert. denied, 526 U.S. 1123, 119 S.
Ct. 1777, 143 L. Ed. 2d 806 (1999); Trevino v. Johnson, 168 F.3d 173, 180 (5th Cir.), cert. denied, 527
U.S. 1056, 120 S. Ct. 22, 144 L. Ed. 2d 825 (1999); Williams v. Missouri, 640 F.2d 140 (8th Cir.), cert.
denied, 451 U.S. 990, 101 S. Ct. 2328, 68 L. Ed. 2d 849 (1981); Williams–Bey v. Trickey, 894 F.2d 314,
317 (8th Cir.), cert. denied, 495 U.S. 936, 110 S. Ct. 2183, 109 L. Ed. 2d 511 (1990); Kirby v. Dutton,
794 F.2d 245, 247-48 (6th Cir. 1986); Montgomery v. Meloy, 90 F.3d 1200, 1206 (7th Cir.) (per curiam),
cert. denied, 519 U.S. 907, 117 S. Ct. 266, 136 L. Ed. 2d 190 (1996); Bryant v. State of Maryland, 848
F.2d 492, 493 (4th Cir. 1988); Hopkinson v. Shillinger, 866 F.2d 1185, 1218-19 (10th Cir.), on reh'g, 888
F.2d 1286 (10th Cir. 1989); Spradley v. Dugger, 825 F.2d 1566, 1568 (11th Cir. 1987); Hassine v.
Zimmerman, 160 F.3d 941, 954-55 (3d Cir. 1998). The only circuit to hold to the contrary did so
in the context of an equal protection challenge to state collateral proceedings, see Dickerson v. Walsh, 750
F.2d 150 (1st Cir. 1984), and the validity of that decision has been questioned both within and outside of
that circuit. See Mathison v. Cunningham, No. Civ. 98-457, 2000 WL 1745081, at *4 (D.N.H. Oct. 19,
2000); Kirby, 794 F.2d at 246.
                                                     3
process challenge to New York’s collateral post-conviction proceedings[ ] does not state a claim

that is cognizable under federal habeas review.” Word, 648 F.3d at 131; see also Cruz v. Smith,

No. 05 Civ 10703, 2010 WL 582348, at *29 (S.D.N.Y. Feb. 17, 2010) (“As no constitutional

provision requires a state to grant post-conviction review, most federal courts have rejected due

process claims arising out of the conduct of state post-conviction proceedings, holding that such

claims are not cognizable on habeas review.” (citation omitted)). Applying the same logic,

courts in this district have held that access to court claims arising out of state post-conviction

proceedings are also not cognizable under Section 2254. See, e.g., Galarza v. Murphy, No.

3:09CV1453 VLB, 2010 WL 2232627, at *1 (D. Conn. May 26, 2010).

        Other circuits have consistently affirmed this principle in the context of delayed habeas

adjudication. In Mason v. Myers, 208 F.3d 414 (3d Cir. 2000), the Third Circuit addressed

whether a state court's delay of four years in processing a petition for collateral relief under

Pennsylvania's Post Conviction Relief Act constituted a due process violation cognizable in a §

2254 proceeding. Id. at 415. The Third Circuit rejected the claim, holding that “[e]ven if such a

delay constitutes a due process violation . . . . a delay in a collateral proceeding can[not] be the

basis of a petition for a writ of habeas corpus.” Id. at 417. Similarly, in Montgomery v. Meloy,

the Seventh Circuit held that “delay in receiving a ruling on a discretionary state collateral appeal

is not a ground for federal habeas corpus relief,” reasoning that “[n]o constitutional provision or

federal law entitles [petitioner] to any state collateral review . . . let alone prompt collateral

review.” 90 F.3d at 1206. The Tenth Circuit reached the same conclusion in United States v.

Dago, 441 F.3d 1238 (10th Cir. 2006) in the context of a district court’s seven-and-a-half year

delay in denying a petition for collateral relief: “a delay in post-conviction proceedings does not

give rise to an independent due process claim that would justify granting a defendant habeas
                                                   4
relief.” Id. at 1248. Likewise, in Franzen v. Brinkman, 877 F.2d 26 (9th Cir. 1989), the Ninth

Circuit affirmed dismissal of federal habeas corpus petition alleging that a state court’s delay in

deciding the petitioner’s request for state post-conviction relief violated his due process rights

because “a petition alleging errors in the state post-conviction review process is not addressable

through habeas corpus proceedings.” Id. at 26.

       Applying these principles here, Petitioner’s claims based on a delay in hearing his state

habeas petition are not cognizable on federal habeas review. Petitioner challenges a

discretionary scheduling order entered in a discretionary state proceeding. As Petitioner has no

federal right to a state habeas proceeding, any perceived error in that proceeding is not

cognizable under section 2254. Word, 648 F.3d at 131; see also Hilton v. Lantz, No. 3:08-cv-

1957 (RNC), 2009 WL 2195109, at *2 (D. Conn. July 23, 2009) (dismissing federal habeas

petition asserting delay in adjudication of appeal); Galarza, 2010 WL 2232627, at *1 (same).

Accordingly, Green’s petition for writ of habeas corpus is dismissed.

III.   Conclusion

       The petition for writ of habeas corpus is DISMISSED for failure to assert a cognizable

claim under 28 U.S.C. § 2254. The Court concludes that petitioner has failed to make a

substantial showing of a denial of a constitutional right. Accordingly, a certificate of

appealability will not issue. See 28 U.S.C. § 2253(c)(2).

       It is SO ORDERED.

Dated: October 3, 2019
       New Haven, CT

                                              /s/ Charles S. Haight, Jr.
                                              Charles S. Haight, Jr.
                                              Senior United States District Judge

                                                  5
